DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending. 
Claim Objections
Claims 2 and 6 are objected to because of the following informalities: 
Claim 2, line 2, “cavity;” should read “cavity.”
Claim 6, line 3, “cavity. .” should read “cavity.”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s preamble states “an article of manufacture molded within a waterfowl decoy cavity”, but includes the limitation of “a decoy body”. It is unclear what the “article of manufacture” is referring to as it is molded within the decoy. 
Claim 1, page 2, lines 1-2, the recitation of “wherein pulling the finger retrieval loop upward from within the concealment cavity until the anchor weight is raised to the exit point at the waterfowl decoy keel” is grammatically incorrect and one having ordinary skill in the art would not reasonably ascertain the metes and bounds of the limitation. 
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 1486329 A) in view of Funderburg (US 20150208639 A1 as stated on the IDS) and Heiges et al. (US 4890408 A). 
Regarding claim 1, George teaches an article of manufacture molded within a waterfowl decoy cavity for providing a manual retrieval of a quick and dry decoy retrieval device, the article comprises: 
a decoy body shaped as a waterfowl (10), the decoy body having an upper surface (upper surface of 10), a head (12) coupled to the upper surface and an underside surface (bottom surface of 10);
a concealment cavity (refer to annotated Fig. 2 of George provided below) located in a top surface behind the head (cavity located in a top surface behind 12), the concealment cavity providing a manual decoy retrieval opening (the cavity provides an opening); 
an anchor line channel (refer to annotated Fig. 2 of George provided below) running from an entry point within the concealment cavity to an exit point on the underside surface (annotated Fig. 2 shows an entry point within the concealment cavity and exit point on the underside surface of 10); 
an anchor line (14) having an upper end and a lower end, the anchor line being routed through the anchor line channel (refer to annotated Fig. 2 of George provided below); 
an anchor weight (18) coupled to the lower end of the anchor line, the anchor weight and the lower end of the anchor line are below the underside surface (18 below underside of 10, Fig. 2); and 
a finger retrieval knot (refer to annotated Fig. 2 of George provided below) coupled to the upper end of the anchor line, the finger retrieval knot being concealed within the concealment cavity when the upper end of the anchor line is about the entry point to the anchor line channel (annotated Fig. 2 of George shows the finger retrieval knot being concealed within the cavity when the upper end of the anchor line is about the entry point to the anchor line channel).
George is silent regarding a waterfowl decoy keel coupled to the underside surface, the anchor line channel running from the entry point within the concealment cavity to the exit point on the underside surface to the front end of the waterfowl decoy keel, an anchor line eyelet through the waterfowl keel adjacent to the exit point of the anchor line channel for routing the anchor line away from the exit point of the anchor line channel before falling away from the decoy to the anchor weight, and the finger retrieval knot being a finger retrieval loop; wherein pulling the finger retrieval loop upward from within the concealment cavity until the anchor weight is raised to the exit point at the waterfowl decoy keel.
Funderburg teaches a decoy comprising a finger retrieval loop (16, or the combination of 16 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the finger retrieval knot of George with a finger retrieval loop as taught by Funderburg, in order to better inhibit the anchor line from slipping through the anchor line channel, as well as to facilitate a user in handling the anchor line. 
Heiges teaches a waterfowl decoy comprising a waterfowl decoy keel (13) coupled to the underside surface (underside of body 11) and an anchor line eyelet (19) through the waterfowl keel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a waterfowl decoy keel as taught by Heiges coupled to the underside surface of George as modified by Funderburg as it is well known in the art to provide stability and a more life-like stance to the decoy as it floats on the surface of the body of water, and further provide a means for affixing a line to the decoy for anchoring it at selected locations (as taught by Heiges, col. 1, paragraph 4).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an anchor line eyelet as taught by Heiges through the waterfowl keel of George as modified by Funderburg and Heiges, in order to provide additional connection or attachment points to the decoy. 
The combination of George as modified by Funderburg and Heiges would result in: 
the anchor line channel running from the entry point within the concealment cavity to the exit point on the underside surface to the front end of the waterfowl decoy keel,
the anchor line eyelet through the waterfowl keel adjacent to the exit point of the anchor line channel (the anchor eyelet would be adjacent to the exit point of the anchor line channel) for routing the anchor line away from the exit point of the anchor line channel before falling away from the decoy to the anchor weight, and 
the finger retrieval loop coupled to the upper end of the anchor line, the finger retrieval loop being concealed within the concealment cavity when the upper end of the anchor line is about the entry point to the anchor line channel; 
wherein pulling the finger retrieval loop upward from within the concealment cavity until the anchor weight is raised to the exit point at the waterfowl decoy keel (pulling the finger retrieval loop would allow the anchor weight to be raised to the exit point.


    PNG
    media_image1.png
    692
    1177
    media_image1.png
    Greyscale


Annotated Fig. 2 of George.


Regarding claim 2, George as modified by Funderburg and Heiges teaches the article of manufacture according to claim 1, and further teaches wherein the anchor weight (18 of George) and the anchor line (14 of George) are fully deployed when the finger retrieval loop (16/combination of 16 and 28 of Funderburg) is within the concealment cavity (of George; Fig. 2 of George shows the article when 18 and 14 are fully deployed).
Regarding claim 3, George as modified by Funderburg and Heiges teaches the article of manufacture according to claim 1, and further teaches wherein the anchor weight (18 of George) and the lower end of the anchor line (lower end of 14 of George) are about the exit point of the anchor line channel (of George shown in annotated Fig. 2) when the finger retrieval loop (16/combination of 16 and 28 of Funderburg) is fully pulled out of the concealment cavity (of George; lower end of 14 and weight 18 would be about the exit point of the anchor line channel when the finger retrieval loop is fully pulled out).
Regarding claim 4, George as modified by Funderburg and Heiges teaches the article of manufacture according to claim 1, and further teaches wherein the decoy body (10 of George) and the head (12 of George) are configured to appear as the waterfowl resting on top of a body of water (paragraph 2 of George).
Regarding claim 5, George as modified by Funderburg and Heiges teaches the article of manufacture according to claim 1, and further teaches wherein the finger retrieval loop (16/combination of 16 and 28 of Funderburg) is made from an end portion (an end portion of 16/combination of 16 and 28) of the upper end of the anchor line being tied to itself (page 2, paragraph [0021] of Funderburg states the preferred embodiment uses a loop 16 of decoy line 14).
	Regarding claim 6, George as modified by Funderburg and Heiges teaches the article of manufacture according to claim 1, and further teaches wherein the finger retrieval loop (16/combination of 16 and 28 of Funderburg) comprises a flexible ring (page 2, paragraph [0024], combination of 16 and 28 could be made of a flexible (rubber) material and could include a ring) coupled to the upper end of the anchor line (14 of George), but is silent regarding wherein the flexible ring is sized to fit completely within the concealment cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the flexible ring of George as modified by Funderburg and Heiges so that the flexible ring is sized to fit completely within the concealment cavity, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (resizing the flexible ring so that it would fit completely with in the concealment cavity would keep the ring from being exposed to water). In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive and/or moot in light of the new grounds of rejection. 
With respect to Claim 1 under 35 U.S.C. 103 as being unpatentable over George (US 1486329 A) in view of Funderburg (US 20150208639 A1) and Heiges et al. (US 4890408 A), Applicant argues that none of the prior art of record, whether alone or in combination, teaches or suggests the use of the limitations added in the amended claims (see Applicant’s Remarks, page 8). 
In light of the claim amendments filed 17 June 2022, claims 1-6 are now rejected under   35 U.S.C. 103 as being unpatentable over George (US 1486329 A) in view of Funderburg (US 20150208639 A1) and Heiges et al. (US 4890408 A). As discussed above, the combination of George, Funderburg, and Heiges teaches each and every element of amended claims 1-6. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, Applicant states that “George fails to show a waterfowl decoy keel having an anchor line eyelet as recited within claim 1”, but the combination of George as modified by Heiges teaches a waterfowl decoy 10 of George with a keel 13 of Heiges having an anchor line eyelet 19 of Heiges as stated in the above rejection. In addition, Applicant states that “Heiges teaches a decoy with a keel but fails to teach or suggest the concealment cavity, anchor line channel through the decoy body, and the anchor line eyelet through the keel routing the anchor line away from the non-existent anchor line channel”, but the combination of George as modified by Heiges teaches a concealment cavity (shown in the annotated Fig. 2 of George), anchor line channel through the decoy body (shown in the annotated Fig. 2 of George), and the anchor line eyelet 19 of Heiges through the keel 13 of Heiges routing the anchor line away from the anchor line channel, as stated in the above rejection. Further, Applicant states that “Funderburg does not teach or suggest the concealment cavity, the waterfowl decoy keel, and the anchor line eyelet through the keep routing the anchor line away from an anchor line channel”, but the combination of George as modified by Funderburg and Heiges teaches the limitations of claim 1 as stated in the above rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643